Exhibit 10(e)

The rights and remedies of Ronald D. Ordway under this instrument are subject to
the terms and conditions of that certain Debt Subordination Agreement dated as
of February 27, 2006 between Ronald D. Ordway and Bank of America, N.A., as it
may be amended from time to time, which is incorporated herein by specific
reference thereto to the same extent as if fully set forth herein.

SUBORDINATED NOTE AGREEMENT
$6,800,000.00

State of Georgia

)

February 27, 2006

 

)

 

County of Dekalb

)

 

 

FOR VALUE RECEIVED, the undersigned, Video Display Corporation promises to pay
to the order of Ronald D. Ordway (together with any holder hereof, the “Holder”)
at any such place the principal sum of Six Million Eight Hundred Thousand and
No/100 Dollars ($6,800,000.00) plus all accrued and unpaid interest on the
unpaid balance of such principal amount, at the rate of interest described
below, installments as follows:

April 1, 2006

 

$800,000

 

August 1, 2006

 

$1,000,000

May 1, 2006

 

$1,000,000

 

September 1, 2006

 

$1,000,000

June 1, 2006

 

$1,000,000

 

October 1, 2006

 

$1,000,000

July 1, 2006

 

$1,000,000

 

 

 

 

 

Interest on the unpaid balance hereof shall accrue at an annual rate (computed
on the basis of actual days elapsed over a 360 day year) of the higher of six
percent (6%) or the prime rate plus ¼ of one percent (.25%) which interest shall
be paid monthly until expiration of the Note. The prime rate for purposes of
this Note shall be determined on a month to month basis, using the consensus
prime rate published by the Wall Street Journal effective on the first day of
each such month.

The rights and remedies of Ronald D. Ordway under this instrument are subject to
the terms and conditions of that certain Debt Subordination Agreement dated as
of February 27, 2006 between Ronald D. Ordway and Bank of America, N.A., as it
may be amended from time to time, which is incorporated herein by specific
reference thereto to the same extent as if fully set forth herein.

The undersigned shall have the right to repay the indebtedness represented by
this Note in whole or in part without premium or penalty.

The Holder is hereby granted a lien on all assets of Video Display Corporation
subordinated only to those liens filed by Bank of America, N. A.

This Note supercedes any and all demand notes outstanding between the lender,
Ronald D. Ordway and the borrower, Video Display Corporation.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------




 

This Note is executed under the hand and seal of the undersigned on the date
first above written.

BY:

VIDEO DISPLAY CORPORATION

 

 

Borrower

 

 

 

 

 

/s/ Michael D. Boyd

 

 

 

Michael D. Boyd

 

 

Chief Financial Officer

 


--------------------------------------------------------------------------------